Case: 14-11510       Date Filed: 05/26/2015      Page: 1 of 2


                                                                    [DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                FOR THE ELEVENTH CIRCUIT


                                        No. 14-11510
                                    Non-Argument Calendar


                            D.C. Docket No. 9:11-cr-80106-KAM-28

    UNITED STATES OF AMERICA,

                                                                              Plaintiff-Appellee,
                                               versus

    ORESTE ROLANDO CHAVEZ,

                                                                             Defendant-Appellant.


                         Appeals from the United States District Court
                             for the Southern District of Florida


                                          (May 26, 2015)

    Before MARTIN and ANDERSON *, Circuit Judges.

    PER CURIAM:

          The prior opinion of the panel is vacated, and this opinion is substituted for

it.


*
    This order is being entered by a quorum pursuant to 28 U.S.C. § 46(d).
             Case: 14-11510    Date Filed: 05/26/2015   Page: 2 of 2


      Robert W. Stickney, appointed counsel for Oreste Rolando Chavez, has

filed a motion to withdraw on appeal, supported by a brief prepared pursuant to

Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and the defendant’s convictions and sentences are AFFIRMED.




                                        2